This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also
     note that this electronic decision may contain computer-generated errors or other deviations from
     the official paper version filed by the Supreme Court.



 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                   No. A-1-CA-35827

 5 TIN CHEUNG,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Judith K. Nakamura, District Judge

 9 Hector H. Balderas, Attorney General
10 Maha Khoury, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Coberly & Martinez, LLLP
14 Todd A. Coberly
15 Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 MEDINA, Judge.

19   {1}    Defendant Tin Cheung challenges the sufficiency of the evidence supporting

20 his convictions for forgery, conspiracy to commit forgery, racketeering, conspiracy
                                                                                          


 1 to commit racketeering, and making false affidavit perjury. The State concedes that

 2 Defendant’s convictions for forgery, conspiracy to commit forgery, racketeering,

 3 and conspiracy to commit racketeering cannot be sustained. We agree and reverse

 4 and vacate those convictions. We disagree with the State, however, that sufficient

 5 evidence supports Defendant’s sixteen convictions for false affidavit perjury. We

 6 therefore reverse and vacate those convictions as well.

 7 BACKGROUND

 8   {2}   Defendant, along with his co-defendant Gordon Leong (who was tried

 9 separately, see State v. Leong, 2017-NMCA-070, 404 P.3d 9, cert. denied, 2017-

10 NMCERT-___ (No. S-1-SC-36576, Aug. 18, 2017), was charged with multiple

11 felony counts for selling New Mexico driver’s licenses or identification cards to

12 foreign nationals in 2009 and 2010. The State charged Defendant as follows:

13 forgery (make or alter), contrary to NMSA 1978, Section 30-16-10(A)(1) (2006);

14 conspiracy to commit forgery (make or alter), contrary to NMSA 1978, Section 30-

15 28-2 (1979) and Section 30-16-10(A)(1); forgery (issue or transfer), contrary to

16 Section 30-16-10(A)(2); conspiracy to commit forgery (issue or transfer), contrary

17 to Section 30-28-2 and Section 30-16-10(A)(2); making false affidavit perjury,

18 contrary to NMSA 1978, Section 66-5-38 (1978, amended 2018); conspiracy to

19 commit false affidavit perjury, contrary to Section 30-28-2 and Section 66-5-38;

20 altering, forging, or making a fictitious driver’s license, contrary to NMSA 1978,


                                            2
      
                                                                                              


 1 Section 66-5-18(B) (2004); conspiracy to alter, forge, or make a fictitious driver’s

 2 license, contrary to Section 30-28-2 and Section 66-5-18(B); racketeering, contrary

 3 to NMSA 1978, Section 30-42-4 (2002, amended 2015); and conspiracy to commit

 4 racketeering, contrary to Section 30-28-2 and Section 30-42-4.

 5   {3}   After a jury trial, the jury convicted Defendant of seventy-seven counts

 6 consisting of: seventeen counts of forgery (make or alter), nineteen counts of

 7 forgery (issue or transfer), two counts of conspiracy to commit forgery (make or

 8 alter), nineteen counts of conspiracy to commit forgery (issue or transfer), sixteen

 9 counts of false affidavit perjury, two counts of conspiracy to commit false affidavit

10 perjury, one count of racketeering, and one count of conspiracy to commit

11 racketeering. The district court subsequently entered a stipulated order vacating

12 seventeen convictions of forgery (make or alter), two convictions of conspiracy to

13 commit forgery (make or alter), and two convictions of conspiracy to commit false

14 affidavit perjury. Defendant was ultimately sentenced on fifty-six counts. This

15 appeal followed.

16   {4}   We discuss the pertinent facts as needed in the context of our legal analysis

17 below.

18 STANDARD OF REVIEW

19   {5}   “The test for sufficiency of the evidence is whether substantial evidence of

20 either a direct or circumstantial nature exists to support a verdict of guilty beyond a


                                              3
      
                                                                                            


 1 reasonable doubt with respect to every element essential to a conviction.” State v.

 2 Montoya, 2015-NMSC-010, ¶ 52, 345 P.3d 1056 (internal quotation marks and

 3 citation omitted). We “view the evidence in the light most favorable to the guilty

 4 verdict, indulging all reasonable inferences and resolving all conflicts in the

 5 evidence in favor of the verdict.” State v. Cunningham, 2000-NMSC-009, ¶ 26,

 6 128 N.M. 711, 998 P.2d 176. We “disregard all evidence and inferences” that

 7 support a different result. State v. Rojo, 1999-NMSC-001, ¶ 19, 126 N.M. 438, 971

 8 P.2d 829.

 9 DISCUSSION

10   {6}   Defendant challenges all his convictions on sufficiency grounds. In its

11 answer brief, the State concedes that in light of our opinion in Leong, Defendant’s

12 forgery, racketeering, and conspiracy convictions must be reversed. As we explain

13 below, we agree.

14 A.      Forgery and Racketeering

15   {7}   “Forgery consists of: (1) falsely making or altering any signature to, or any

16 part of, any writing purporting to have any legal efficacy with intent to injure or

17 defraud; or (2) knowingly issuing or transferring a forged writing with intent to

18 injure or defraud.” Section 30-16-10. “Forgery has been defined as a crime aimed

19 primarily at safeguarding confidence in the genuineness of documents relied upon

20 in commercial and business activity.” Leong, 2017-NMCA-070, ¶ 11 (internal


                                             4
      
                                                                                            


 1 quotation marks and citation omitted). “Though a forgery, like false pretenses,

 2 requires a lie, it must be a lie about the document itself: the lie must relate to the

 3 genuineness of the document.” Id. (internal quotation marks and citation omitted).

 4 “[W]hen a genuine document or writing contains false information, there is no

 5 basis for a charge of forgery.” Id. ¶ 14. “[A] writing signed with a defendant’s

 6 genuine signature is not a false endorsement and cannot support a conviction for

 7 forgery.” Id. ¶ 17.

 8   {8}   In Leong, the defendant, (Defendant’s co-defendant) signed an MVD form

 9 titled “Affidavit of New Mexico Residency . . . by a Relative, Friend, Employer, or

10 Other,” and asserted that the applicant for the driver’s license resided with him and

11 was a New Mexico resident. 2017-NMCA-070, ¶¶ 2-3. This Court reversed the

12 defendant’s forgery and related conspiracy convictions on the basis that “[the

13 d]efendant did not make or manufacture a false document.” Id. ¶ 16. Rather, “he

14 used a genuine MVD affidavit form and signed it with his actual name.” Id.

15   {9}   Here, as in Leong, eleven of Defendant’s nineteen forgery (issue or transfer)

16 convictions stemmed from his genuine signature on MVD affidavits of residency

17 in which he attested to the residencies of applicants for driver’s licenses. Because,

18 as we have held, false statements in an affidavit that the person signs under oath

19 cannot be a basis for a forgery conviction, id. ¶ 12, Defendant’s convictions must

20 be reversed. To the extent that the remaining seven forgery convictions were based


                                             5
      
                                                                                          


 1 on Defendant having notarized Leong’s signature on five certificates of translation

 2 for five driver’s license applications and having provided an unsworn letter on

 3 official Asian Qigong Association of Albuquerque letterhead for one other driver’s

 4 license application, and for one identification card application, those must also be

 5 reversed because none relied upon an MVD document bearing Defendant’s

 6 signature. We reverse and vacate Defendant’s nineteen convictions for forgery.

 7   {10}   Given our holding that Defendant’s convictions for forgery cannot stand,

 8 Defendant’s convictions for conspiracy to commit forgery must necessarily be

 9 reversed. See id. ¶ 19 (noting that to sustain a conspiracy conviction, the defendant

10 had to have committed the underlying crime). Finally, as with conspiracy to

11 commit forgery, racketeering requires proof of predicate offenses—in this case,

12 forgery—as part of a pattern of racketeering. State v. Loza, 2018-NMSC-034, ¶ 16,

13 426 P.3d 34. Here, without the predicate forgery convictions discussed above,

14 Defendant’s racketeering convictions must also be reversed and vacated.

15 B.       Perjury

16   {11}   The State opposes Defendant’s argument that there is not sufficient evidence

17 to support Defendant’s convictions for false affidavit perjury. In particular, the

18 State contends that circumstantial and documentary evidence can be sufficient for a

19 perjury conviction. We disagree with the State and decline its invitation to modify

20 New Mexico’s two-witness rule. We explain.


                                              6
      
                                                                                            


 1   {12}   Defendant was convicted of sixteen counts of making false affidavit perjury

 2 under Section 66-5-38. That section provides that “any person who makes any

 3 false affidavit, or knowingly swears or affirms falsely to any matter or thing

 4 required by the terms of the Motor Vehicle Code [NMSA 1978, § 66-1-1 (1978)]

 5 to be sworn to or affirmed, is guilty of perjury and upon conviction shall be

 6 punishable by fine or imprisonment as other persons committing perjury are

 7 punishable.” Section 66-5-38 (1978).

 8   {13}   Eleven of Defendant’s convictions were based on Defendant having signed

 9 affidavits of residency, attesting that the applicants resided with him. The evidence

10 supporting the other five convictions were based on Defendant having notarized

11 Leong’s signature on three certificates of translation for three driver’s license

12 applications and having provided an unsworn letter of support on official Asian

13 Qigong Association of Albuquerque letterhead for two other driver’s license

14 applications. Defendant challenges the sufficiency of the evidence for all sixteen

15 perjury convictions.

16 1.       Eleven Affidavits of Residency

17   {14}   In order to sustain a perjury conviction in New Mexico, our appellate courts

18 have long required “the testimony of two witnesses [or] . . . the testimony of one

19 witness supported by corroborating evidence or circumstances.” State v. Borunda,

20 1972-NMCA-018, ¶ 7, 83 N.M. 563, 494 P.2d 976; see State v. Naranjo, 1979-


                                              7
      
                                                                                           


 1 NMCA-150, ¶ 36, 94 N.M. 413, 611 P.2d 1107, aff’d in part and rev’d in part by

 2 1980-NMSC-061, 94 N.M. 407, 611 P.2d 1101. Thus, “[the] evidence of one

 3 witness alone, not corroborated by any other evidence, is insufficient to warrant a

 4 conviction on a charge of perjury.” Naranjo, 1979-NMCA-150, ¶ 36.

 5 “Requirements of proof in a perjury case are the strictest known to the law, outside

 6 of treason charges.” Id. ¶ 43. “To meet this challenge, the [s]tate must begin with

 7 the fact that an accused is clothed with a presumption that one will tell the truth

 8 when under oath and until th[at] presumption is dispelled, one did tell the truth

 9 under oath.” Id. “[T]o sustain a conviction for perjury, the evidence must be strong,

10 clear, convincing and direct, and based upon proof beyond a reasonable doubt.” Id.

11 ¶ 44 (citation omitted). “A heavy burden is placed upon the [s]tate to prove a

12 person guilty of perjury.” Id. ¶ 46.

13   {15}   The State urges this Court to abandon the two-witness rule in favor of

14 reliance on circumstantial evidence alone. Given that we are bound by our

15 Supreme Court precedent, we decline to do so. See Aguilera v. Palm Harbor

16 Homes, Inc., 2002-NMSC-029, ¶ 6, 132 N.M. 715, 54 P.3d 993. Because the State

17 offered no evidence proving the falsity of the eleven affidavits of residency,

18 Defendant’s convictions cannot stand.

19 2.       Five Accomplice Liability Convictions




                                             8
      
                                                                                          


 1   {16}   Defendant argues that his remaining five perjury convictions lack sufficient

 2 evidence because there was no evidence that he swore to, or affirmed falsely to

 3 anything required by MVD to be sworn to or affirmed.

 4   {17}   Each of Defendant’s five convictions under an accomplice theory was

 5 related to one of five distinct applications submitted with documents signed by

 6 Leong. There was no testimonial evidence presented at trial that any of the

 7 documents submitted to support these five applications contained false statements.

 8 Under New Mexico’s two-witness rule, the State had the burden and failed to

 9 prove the crime itself occurred through either two witness testimonies proving the

10 falsity of Leong’s statements contained in these applications or one witness

11 testimony proving the falsity supported by sufficient corroborating evidence.

12 Based on the foregoing, we conclude that the evidence presented by the State was

13 insufficient to reach a conclusion that the crime of making false affidavit perjury

14 was committed by Defendant’s co-conspirator.

15 CONCLUSION

16   {18}   For the foregoing reasons, we reverse and vacate Defendant’s convictions.

17   {19}   IT IS SO ORDERED.

18                                         _______________________________
19                                         JACQUELINE R. MEDINA, Judge

20 WE CONCUR:



                                              9
      
                                      



1 ___________________________
2 LINDA M. VANZI, Judge



3 ___________________________
4 JULIE J. VARGAS, Judge




                                10